IN THE SUPREME COURT OF IOWA
                               No. 18–2116

           Submitted October 15, 2020—Filed April 23, 2021


STATE OF IOWA,

      Appellee,

vs.

SHANNA DESSINGER,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Webster County, Angela L.

Doyle, Judge.



      The defendant seeks further review from a court of appeals decision

affirming the defendant’s conviction of child endangerment. DECISION

OF COURT OF APPEALS AFFIRMED IN PART AND VACATED IN PART;

DISTRICT COURT JUDGMENT AFFIRMED, SENTENCING ORDER
AFFIRMED IN PART AND REVERSED IN PART, AND CASE REMANDED
FOR RESENTENCING.



      Appel, J., delivered the opinion of the court, in which all justices

joined.



      Martha J. Lucey, State Appellate Defender, and Vidhya K. Reddy

(argued), Assistant Appellate Defender, for appellant.
                                    2

      Thomas J. Miller, Attorney General, Kyle Hanson (argued), Assistant

Attorney General, and Darren D. Driscoll, County Attorney, for appellee.
                                    3

APPEL, Justice.

      In this case, we consider an appeal by Shanna Dessinger arising

from her conviction of child endangerment. Dessinger asks for a new trial

claiming that (1) several pieces of hearsay evidence were improperly

admitted, (2) her Confrontation Clause rights were violated, (3) her trial

counsel was ineffective, and (4) the district court failed to consider an

ability-to-pay determination before imposing court costs.

      The court of appeals affirmed Dessinger’s conviction but vacated the

portion of the sentence regarding restitution and remanded to the district

court for resentencing.    We granted further review.    For the following

reasons, we affirm Dessinger’s conviction and remand the case to the

district court for resentencing.

      I. Factual and Procedural Background.

      A. Introduction. Shanna Dessinger began work at Tracey’s Tots

daycare in Fort Dodge, Iowa, in January 2018. On the afternoon of May 9,

2018, Dessinger was involved in an incident at Tracey’s Tots where she

allegedly intentionally choked and pushed to the floor a four-year-old

child, D.A.J. As a result of the incident, the State charged Dessinger with

child endangerment in violation of Iowa Code sections 726.6(1)(a) and
726.6(7) (2018). Dessinger plead not guilty

      B. District Court Proceedings.

      1. Motion in limine.     A week prior to trial, Dessinger filed a

motion in limine related to several evidentiary matters.      Specifically,

Dessinger challenged the competency of D.A.J. to testify based on recent

deposition testimony that Dessinger asserted showed D.A.J. did not

understand the concept of truth and lies. Dessinger further noted that

D.A.J. and Demetria Gully were the only witnesses who viewed the event

and that other witnesses’ testimony could implicate the Confrontation
                                     4

Clause, involve multiple levels of hearsay, and would be inadmissible. The

State responded by denying that D.A.J. was incompetent, and as to other

hearsay statements, the State asserted that “[t]hese are exceptions to the

hearsay rule.”

      The issues raised in the motion in limine were considered by the

district court on the first day of trial. The district court concluded that

D.A.J. was competent to testify but ruled that the prosecution could not

lead the witness and must use only open questions.         On the hearsay

questions, the district court said that hearsay would not be admissible

unless a hearsay exception applied but offered no further ruling.

      2. Trial evidence. At trial, the prosecution did not offer testimony

from D.A.J.      The State offered testimony from Gully, Officer Paul

Samuelson, and Cori Jewett. A summary of the testimony of the State’s

trial witnesses follows.

      Gully testified she was seventeen years old, in high school, and was

at her first day of work at Tracey’s Tots. She testified that on the day in

question, she observed one of Dessinger’s pupils climbing on a playground

fence. Gully stated she told Dessinger to intervene but that she responded

that she didn’t care what the child was doing because she was quitting at
the end of the day. Gully concluded Dessinger was just having a hard day

and was overwhelmed at the moment.

      Later on the day of the incident, Gully was working in the two-year-

old room. The two-year-old room was located next to the preschool room.

The wall between the rooms featured a large window. Gully testified that

she saw Dessinger grab D.A.J. by the neck in a choking motion and then

release his neck and push the child to the ground. According to Gully,

D.A.J. immediately thereafter was screaming and crying “I’m sorry, I’m

sorry, I’m sorry.” Gully testified that there was no chance the incident was
                                     5

an accident. Gully immediately went to her supervisor Jewett to report

the matter.

      On cross-examination, Gully testified that after the incident, she

and Jewett “both talked to [D.A.J.] and asked him what happened and he

showed us what happened.” On redirect examination, the State asked

Gully what she observed D.A.J. demonstrating to her and Jewett.

Dessinger’s counsel objected on hearsay grounds.        The district court

overruled the objection, concluding that the witness could not testify to

any words the child said but could describe the child’s conduct during the

demonstration. Gully then testified that D.A.J. grabbed Jewett by the neck

and engaged in lifting as if he was lifting himself up. Gully testified that

she would characterize the demonstration as choking.

      Fort Dodge Police Officer Paul Samuelson testified on behalf of the

State. He told the jury that on the day of the incident, he was dispatched

to the lobby of the Fort Dodge Police Department where someone was

making a report of a child allegedly being abused at a daycare. He testified

that in the lobby, D.A.J.’s parents informed him that he had been picked

up and then put down at the daycare facility. As a result of the statements

of the parents, Samuelson testified that he spoke immediately with Gully.
Based on his investigation, Samuelson “believed it was a credible

allegation.”

      Jewett testified that Gully came to her office at about 3:00 p.m. to

report the incident.   While Gully made her report, Jewett believed she

could hear D.A.J. crying in the other room. When she entered the nearby

room D.A.J. was whimpering.       Upon entering the room, Jewett asked

Dessinger to get her things and leave.

      The State sought testimony from Jewett about D.A.J.’s postincident

demonstration. Jewett testified that D.A.J. put his hands around his neck
                                      6

in a fashion like he was being choked. When D.A.J.’s father came to pick

up D.A.J., Jewett explained to him what had been reported to her and

what D.A.J. had shown her.

        After the State rested, Dessinger took the stand on her own behalf.

She responded to Gully’s testimony about her frustration with a child

climbing the fence that she had already instructed the child three times

not to do so. She admitted responding to Gully that she did not care and

was going to quit anyway but claimed that the momentary frustration

passed quickly.

        Dessinger testified that after being outdoors, the children returned

to the building and played nicely.        Dessinger testified that D.A.J. was

playing wearing a dress-up apron. She asserted that D.A.J. needed help

with adjusting the apron, that she was assisting D.A.J. with the apron

when she lost her balance, hit a bookshelf, and the apron ended up in her

hand.    Dessinger denied that D.A.J. was upset, crying “I’m sorry,” or

whimpering.

        Dessinger testified that Gully was mistaken in her description of

what she saw. She admitted that she might have knocked D.A.J. over

when she lost her balance, but she insisted that anything that happened
on that day was an accident.

        3. Jury verdict and judgment.      The jury convicted Dessinger, as

charged, of child endangerment. In entering judgment, the district court

ordered Dessinger to pay “the court costs of this action.” The district court

determined, however, that Dessinger lacked the ability to pay the court-

ordered attorney fees and thus ordered $0 in attorney fees reimbursement.

The district court further ordered that the defendant pay fees for room and

board as later assessed. The district court stated that the amount of room

and board assessed by the sheriff and filed with the clerk shall have the
                                      7

force and effect of a judgment unless the defendant affirmatively requests

a hearing to dispute the amount assessed.

      Dessinger appealed. We transferred the case to the court of appeals.

      C. Decision of Court of Appeals. On the hearsay issues, the court

of appeals believed that error was preserved by Dessinger’s objection to

Gully’s testimony regarding D.A.J.’s demonstration, and that despite no

explicit objection, the court’s overruling of the objection preserved error for

Jewett’s subsequent testimony also regarding D.A.J.’s conduct. However,

the court of appeals did not believe error was preserved on the testimony

by Jewett and Officer Samuelson regarding verbal statements D.A.J. made

to each of them.

      The court of appeals held that D.A.J.’s nonverbal demonstration was

in fact a hearsay statement. The court of appeals did not decide whether

the statements met a hearsay exception, instead, holding that the

demonstration evidence was merely cumulative because their substance

was the same as the already admitted verbal assertions, so their admission

would not justify reversal.

      The court of appeals determined that Dessinger did not preserve her

Confrontation Clause challenge. Despite raising the concern in her motion
in limine and in a challenge to D.A.J.’s competency, Dessinger made no

objection at trial, and the district court did not rule on the issue.

      On the ineffective-assistance-of-counsel claims, Dessinger argued

that her counsel was ineffective in three ways: first, counsel failed to raise

hearsay objections about D.A.J.’s verbal statements; second, counsel

failed to raise Confrontation Clause objections; and third, counsel failed

to object to testimony from Officer Samuelson concerning his opinion on

whether the allegation that D.A.J. had been abused was credible. Because
                                       8

the record was not fully developed to rule on the issues, the court of

appeals preserved all three issues for postconviction-relief proceedings.

      Finally, Dessinger argued that the district court failed to make a

proper reasonable-ability-to-pay determination regarding her restitution

costs. The court of appeals found that the district court did not make an

ability-to-pay determination, and therefore, vacated the restitution portion

of the sentencing order and remanded for resentencing to be in compliance

with a reasonable-ability-to-pay determination.

      II. Standard of Review.

      District court decisions on whether to admit or exclude evidence are

typically reviewed for an abuse of discretion. State v. Parades, 775 N.W.2d

554, 560 (Iowa 2009). We review hearsay claims, however, for corrections

of errors at law. Id. The correction for errors at law standard is applicable

in determining whether evidence that would generally be prohibited as

hearsay comes in under a hearsay exception. Id.

      Confrontation Clause claims are constitutional in nature and

derived from the Sixth Amendment of the United States Constitution and

article I, section 10 of the Iowa Constitution.          We review claims of

constitutional violations de novo. State v. Meyers, 938 N.W.2d 205, 208
(Iowa 2020). Ineffective-assistance claims are also reviewed de novo. State

v. Gordon, 943 N.W.2d 1, 3 (Iowa 2020).

      Finally,   Dessinger    raises   challenges   to   the   district   court’s

restitution. “We review restitution orders for correction of errors at law.”

State v. Albright, 925 N.W.2d 144, 158 (Iowa 2019).

      III. Discussion of Hearsay Issues.

      A. Hearsay Overview.        Dessinger raises three challenges to the

admission of evidence.       First, Dessinger argues that both Gully and

Jewett’s   testimony     regarding      D.A.J.’s    out-of-court     nonverbal
                                            9

demonstration to them constitutes hearsay and that the district court

erred    by   permitting    Gully     and       Jewett   to   testify   regarding   the

demonstration.        Second, Dessinger argues that Jewett’s testimony of

D.A.J.’s father about his son’s out-of-court statements corroborating the

demonstration is hearsay and should have been excluded.                          Third,

Dessinger argues that Officer Samuelson’s testimony about D.A.J.’s out-

of-court verbal statements corroborating the event is hearsay.

        The   State     responds      by    arguing      that    D.A.J.’s     nonverbal

demonstration, even if it constitutes hearsay, should nevertheless be

admitted as either an excited utterance or present sense impression

exception to the general rule prohibiting hearsay evidence.                   The State

argues that Officer Samuelson’s testimony should be admitted to explain

the officer’s subsequent conduct in pursuing charges. Finally, the State

argues that any error was nonprejudicially cumulative.

        B. Admissibility of D.A.J.’s Nonverbal Demonstration.

        1. Preservation of error.      Before we consider the merits of the

admissibility of the nonverbal demonstration evidence, we must first

address the threshold question of error preservation. The record reveals

that    Dessinger     objected   to    Gully’s     testimony      regarding    D.A.J.’s
demonstration on hearsay grounds.                The district court overruled the

objection to the extent it related to the nonverbal demonstration by D.A.J.

Dessinger’s counsel, however, did not make a similar objection to parallel

testimony by Jewett.        The question arises whether the unsuccessful

objection related to Gully was sufficient to preserve the issue with respect

to the testimony of Jewett.

        “The preservation of error doctrine is grounded in the idea that a

specific objection to the admission of evidence be made known, and the

trial court be given an opportunity to pass upon the objection and correct
                                     10

any error.” State v. Brown, 656 N.W.2d 355, 361 (Iowa 2003). The doctrine

is rooted in principles of fairness where neither the state nor the defendant

can raise a new claim or defense on appeal that could have been, but failed

to be, raised at trial. DeVoss v. State, 648 N.W.2d 56, 63 (Iowa 2002).

      When Gully was asked about D.A.J.’s demonstration, Dessinger’s

counsel timely objected twice on hearsay grounds. The district court split

the baby. It upheld the objection with respect to any verbal statements

made by D.A.J. to Gully but allowed testimony from Gully describing

nonverbal acts made by D.A.J. Jewett was then asked similar questions

about D.A.J.’s demonstration.      Dessinger’s counsel, however, did not

contemporaneously object.

      We have held, however, that “[r]epeated objections need not be made

to the same class of evidence.” State v. Kidd, 239 N.W.2d 860, 863 (Iowa

1976); see also State v. Padgett, 300 N.W.2d 145, 146 (Iowa 1981)

(“[A]dditional objections on the same ground to testimony of the same kind

would be to no avail.”).    Certainly the testimony of Jewett regarding

D.A.J.’s demonstration was of the same class as Gully’s potential

testimony about the same event, and as a result, any objection would not

have succeeded.    Therefore, Dessinger was not required to repeat the
objection regarding Jewett’s testimony about D.A.J.’s nonverbal acts in his

demonstration.

      The district court, however, granted the objection with respect to

verbal statements made by D.A.J. when he was with Gully and Jewett.

The general rule is that where an objection is sustained, it must be

repeated each time similar testimony is offered by the opposing party. See,

e.g., Hariri v. Morse Rubber Prods., Co., 465 N.W.2d 546, 548–49 (Iowa Ct.

App. 1990). As a result, any objection to the testimony of Jewett related
                                       11

to the verbal statements made by D.A.J. at the time he met with Gully and

Jewett were not preserved.

         2. Is the nonverbal demonstration inadmissible hearsay? Hearsay

is defined as a statement that a “declarant does not make while testifying

at the current trial” and which “[a] party offers into evidence to prove the

truth of the matter asserted in the statement.” Iowa R. Evid. 5.801(c). A

statement can be an oral or written assertion or “[n]onverbal conduct, if

intended as an assertion.” Id. r. 5.801(a). While the term assertion is not

defined in the rule, it is typically regarded as “a statement of fact or belief.”

State v. Dullard, 668 N.W.2d 585, 590 (Iowa 2003).

         Some insight is provided by an advisory committee note of the

Federal Rules of Evidence.      The advisory committee note on a parallel

federal rule provides that not all nonverbal conduct is assertive, but

actions “such as . . . pointing to identify a suspect in a lineup, is clearly

the equivalent of words, assertive in nature, and to be regarded as a

statement.” Id. at 592 (quoting Fed. R. Evid. 801(a) advisory committee

note).

         There is some authority on the question of whether nonverbal acts

constitute impermissible hearsay. For example, in State v. Galvan, the
court considered nonverbal conduct of a child who behaved in a bizarre

manner by taking a belt from her mother and binding her hands, beating

her chest, and crying while watching a cartoon where a mouse was tied

up.      297 N.W.2d 344, 346 (Iowa 1980).           The court regarded the

demonstration as a hearsay description of a murder the child had seen.

Id. Other examples of nonverbal assertive conduct might include nodding,

sign language, or “a videotape of the injured plaintiff recreating the

accident which caused his injuries.” 6 Michael H. Graham, Handbook of

Federal Evidence § 801:2, at 388–89 (8th ed. 2016); see also State v.
                                         12

Mueller, 344 N.W.2d 262, 264–65 (Iowa Ct. App. 1983) (holding that the

nonverbal conduct of a child acting out a “sex act” on a doll was an

assertion).

      Based on our review of the record, we conclude that D.A.J.’s

nonverbal conduct was intended as an assertion.                In response to

questioning from Gully and Jewett about the alleged altercation with

Dessinger, D.A.J. demonstrated the incident by grabbing Jewett by the

neck and lifting up, which Gully described as “choking.”                     The

demonstration was a clear attempt to illustrate what Dessinger had

allegedly done to D.A.J. Therefore, it was an assertive conduct as to the

incident. An out-of-court assertion, through conduct, used to prove the

truth of the matter asserted, namely that Dessinger in fact chocked D.A.J.,

is by definition hearsay.

      3. Is the nonverbal hearsay admissible under the present sense

exception     to   the   hearsay rule?        Although   testimony   about   the

demonstration was hearsay, the question arises whether the evidence was

admissible under an exception to the hearsay rule.            We consider the

applicability of exceptions in criminal cases even when not urged at trial

as there is no point in reversing a conviction when the evidence will be
admissible at retrial in any event. See DeVoss, 648 N.W.2d at 63.

      One potentially applicable exception to the hearsay rule is present

sense impression.         Present sense impression involves “[a] statement

describing or explaining an event or condition, made while or immediately

after the declarant perceived it.” Iowa R. Evid. 5.803(1).

      The rationale behind the present sense impression exception is that

the declarant has no opportunity to fabricate a statement if the statement

is made during or “immediately” after the event. See Fratzke v. Meyer, 398

N.W.2d 200, 205 (Iowa Ct. App. 1986). “Precise contemporaneity” may not
                                     13

always be possible and the exception will allow for “a slight lapse between

event and statement.” Id. (citing Fed. R. Evid. 803 advisory committee

note). However, the further a declarant is from the event, the more likely

the declarant is to misstate or fabricate. See, e.g., Edward J. Imwinkelreid,

The Need to Resurrect the Present Sense Impression Hearsay Exception: A

Relapse in Hearsay Policy, 52 How. L.J. 319, 345 (2009) (“When the

thought process is complex, involving an intermediate step between the

receipt of the present sense impression and the utterance,” the statement

should no longer qualify. (footnote omitted)); Jon R. Waltz, The Present

Sense Impression Exception to the Rule Against Hearsay: Origins and

Attributes, 66 Iowa L. Rev. 869, 880 (1981) (“[T]here should be no delay

beyond an acceptable hiatus between perception and the cerebellum’s

construction of an uncalculated verbal description.”).       Therefore, any

deviations from exact contemporaneity should not exceed “the time needed

for translating observation into speech” nor should the deviation allow for

any “reflective thought.” 2 McCormick on Evidence § 271, at 385 (Robert P.

Mosteller ed., 8th ed. 2020). The translation might include turning to the

person next to you, walking into another room in the house or office, or

picking up your phone to call or text someone to report the event.
      The Iowa Court of Appeals has addressed the present sense

impression exception in relation to children. The court of appeals found

that the exception was met in Fratzke, when the declarant, a ten-year-old

boy, made his statements within fifteen to twenty minutes after an

accident. 398 N.W.2d at 205. Cases from other jurisdictions consider

similar gaps in time, with varying results.     See, e.g., United States v.

Manfre, 368 F.3d 832, 840 (8th Cir. 2004) (holding the exception

inapplicable because an intervening walk or drive was too far removed

since it provided the “opportunity for strategic modification [which]
                                    14

undercuts the reliability that spontaneity insures”); Hilyer v. Howat

Concrete Co., 578 F.2d 422, 426 n.7 (D.C. Cir. 1978) (holding exception

inapplicable after fifteen minutes unless the declarant was still under

excitement); Bruce v. State, 346 P.3d 909, 923 (Wyo. 2015) (holding

exception inapplicable after gap of twenty to twenty-five minutes). But see

United States v. Blakey, 607 F.2d 779, 785–86 (7th Cir. 1979) (allowing

exception after twenty-three-minute gap); State v. Cummings, 389 S.E.2d

66, 75 (N.C. 1990) (allowing exception after a short drive of roughly thirty

minutes). Other jurisdictions, however, require strict contemporaneity.

See, e.g., State v. Smith, 909 P.2d 236, 240 (Utah 1995) (holding that a

present sense impression exception requires the statement to be “strictly

contemporaneous” with the event).

      Some cases rely not so much on the time lag but on an analytical

distinction. For example, in People v. Vasquez, the New York Court of

Appeals stated that a “marginal time lag” is permitted but the

communication must truly represent a present sense impression instead

of a recalled “description of events that were observed in the recent past.”

670 N.E.2d 1328, 1334 (N.Y. 1996). In other words, the person must be

providing a current description of the sensory impressions of an event
rather than a mental process. See, e.g., United States v. Orm Hieng, 679

F.3d 1131, 1145–47 (9th Cir. 2012) (Berzon, C.J., concurring) (arguing

that actions like calculating or tallying marijuana plants use mental

processes rather than the mere report of a sensory impression).

      In this case, the record does not explicitly indicate the time gap

between the incident and the demonstration.       The record reflects that

Gully reported Dessinger’s alleged action to Jewett “as soon as [Gully]

noticed what was happening.”      Gully’s report to Jewett took “a couple

minutes.” When Jewett heard the report, Jewett went to the room and
                                      15

asked Dessinger to leave. After receipt of Gully’s report and Dessinger’s

removal, D.A.J. demonstrated to Jewett and Gully Dessinger’s alleged act

of grabbing D.A.J. by the neck.

      On balance, we conclude that the demonstration by D.A.J. was more

in the nature of recalled memory than present sense impression. D.A.J.

was responding to questions posed by Jewett. He was describing past

events at the request of a third party. There was nothing spontaneous

about it. And, while precise contemporaneity is not required, there was a

passage of time that tends to undercut the present sense impression

theory. We decline to apply the present sense impression exception to the

rule against hearsay to D.A.J.’s demonstration.

      4. Is the nonverbal hearsay admissible as an excited utterance? An

alternative theory to admissibility is the excited utterance exception. An

excited utterance is “[a] statement relating to a startling event or condition,

made while the declarant was under the stress of excitement that it

caused.” Iowa R. Evid. 5.803(2). The statement must be made under the

excitement of the incident and not on reflection or deliberation. State v.

Mateer, 383 N.W.2d 533, 535 (Iowa 1986). The rationale for the exception

is that when a declarant makes a statement under the stress of the
excitement, the declarant is less likely to fabricate than if the statement

was made under reflection or deliberation. State v. Tejeda, 677 N.W.2d

744, 753 (Iowa 2004).

      In State v. Atwood, we established a five-factor test to determine

whether a statement will qualify as an excited utterance:

      (1) the time lapse between the event and the statement, (2) the
      extent to which questioning elicited the statements that
      otherwise would not have been volunteered, (3) the age and
      condition of the declarant, (4) the characteristics of the event
      being described, and (5) the subject matter of the statement.
                                     16

602 N.W.2d 775, 782 (Iowa 1999).

      While time-lapse is important, statements made hours and even

days after the event have been admissible. See, e.g., Mateer, 383 N.W.2d

at 535 (one hour); Galvan, 297 N.W.2d at 346 (two days); State v. Stevens,

289 N.W.2d 592, 596 (Iowa 1980) (one hour); State v. Stafford, 237 Iowa

780, 785–87, 23 N.W.2d 832, 835–36 (1946) (fourteen hours). The time-

lapse allowed for statements by a child may be more likely to be on the

high-end of the range permitted. See, e.g., State v. Hy, 458 N.W.2d 609,

610–11 (Iowa Ct. App. 1990) (roughly seventeen hours); see also State v.

Dudley, 856 N.W.2d 668, 680 (Iowa 2014) (stating “it is permissible to

allow a greater amount of time lapse for children who make the statements

to a parent or other safe adult, at the soonest possible time after the abuse

occurred,” but rejected applying the exception for a child’s statement made

to a neighbor thirty-six hours after the abuse had occurred and after the

child had previously told her mother).

      A statement in response to questioning “does not automatically

disqualify it as an excited utterance.” State v. Harper, 770 N.W.2d 316,

320 (Iowa 2009); see also Atwood, 602 N.W.2d at 782–83 (response to

question about “what happened” was deemed an excited utterance). But,
questions asked to children may be particularly suspect because they

could be “calculated to elicit information which would otherwise have been

withheld.”   State v. Brown, 341 N.W.2d 10, 13 (Iowa 1983) (en banc)

(quoting State v. Watson, 242 N.W.2d 702, 704 (Iowa 1976)); see also

Dudley, 856 N.W.2d at 680 (rejecting the exception because of the time

period, thirty-six hours, and the fact that the declarant “required more

than one prompting question before she made the statements.”).

      There is some illustrative caselaw from other jurisdictions.       For

instance, in a Vermont case, statements made by a child in the course of
                                      17

a long police interrogation were held not to be excited utterances because

the statements in a police interrogation typically result from a “rational

dialogue.” State v. Roy, 436 A.2d 1090, 1092 (Vt. 1981). Similarly, in a

Texas case, the court noted that if the stressful event triggering the

statement is distinguishable from the original anxiety-producing event, the

statement may not be admissible. See Glover v. State, 102 S.W.3d 754,

764–65 (Tex. App. 2002). A New Jersey court followed similar logic, noting

that an interrogation or aggressive and leading questions may eliminate

spontaneity. See State v. D.G., 723 A.2d 588, 595 (N.J. 1999). In contrast,

however, when the statements do not result from a rational dialogue, or

the questioning from others is more general such as, “What happened?”

the statements will be more likely to fall under the excited utterance

exception. See, e.g., United States v. Iron Shell, 633 F.2d 77, 86 (8th Cir.

1980); James v. State, 888 P.2d 200, 206–07 (Wyo. 1994).

      Finally, the totality of the circumstances are considered in

determining whether a statement has sufficient spontaneity to qualify as

an excited utterance. For example, when a woman came into the hospital

severely burned, with “her skin . . . still smoldering and the pain of the

event . . . still continuing” her statements concerning her condition of
“[p]lease don’t kill me[,] Harper did it” were “not reflective or deliberative,

but rather made under the stress of her situation.” Harper, 770 N.W.2d

at 320.

      We think that applying the Atwood factors leads to the conclusion

that the demonstration qualifies as an excited utterance. The time gap is

relatively short. The record reveals that Gully and Jewett “both talked to

[D.A.J.] and asked him what happened and he showed [them] what

happened.” Asking a child “what happened” does not seriously undercut

application of the excited utterance exception if the child is still under
                                    18

stress from the event. In the aftermath of the event, there was testimony

that D.A.J. was screaming that “he was sorry . . . over and over again.”

Jewett testified that prior to her questioning of D.A.J., he was “upset, and

he was off by himself in the room,” and that Jewett “could hear [D.A.J.]

crying [and whimpering] in the other room.”

      Overall, D.A.J.’s conduct is admissible under the Atwood test as an

excited utterance.     While D.A.J.’s young age and questions posed by

teachers leaves some doubt as to whether it was the questioning rather

than D.A.J.’s excitement that elicited the demonstration, based on the

record, D.A.J. was under the stress of an anxiety-producing event because

just prior to the demonstration he could be heard crying and whimpering,

and the time period between the alleged incident and the questioning was

quite close in time.    Therefore, his statements fall under the excited

utterance exception.

      C. Admissibility of Jewett’s Testimony Regarding Consistency

of Statements by D.A.J.’s Father with What D.A.J. Had Demonstrated.

Jewett testified that the statements told by D.A.J. to his father were

consistent with what the child had earlier demonstrated to Gully and

Jewett. Dessinger’s counsel did not object to this testimony. Dessinger
contends that no objection was necessary because she had already

unsuccessfully objected to nonverbal testimony arising from D.A.J.’s

demonstration when Gully testified.        The question arises whether

Dessinger’s earlier unsuccessful objection to the testimony of Gully

regarding D.A.J.’s demonstration was sufficient to preserve an objection

to Jewett’s testimony that the description provided by D.A.J. to his father

was consistent with D.A.J.’s demonstration to Gully and Jewett.

      We have determined, however, that testimony regarding the

demonstration, though hearsay, was admissible as an excited utterance.
                                    19

As a result, even if the hearsay issue related to the demonstration had

been preserved, it would not be meritorious.

      That leaves, of course, the hearsay statement offered by the father

regarding what his son told him. When Dessinger objected to out-of-court

statements by D.A.J. to Gully, the district court sustained the objection.

Unlike where an objection is overruled by a district court, when an

objection to hearsay is sustained, the objection must be repeated on each

successive offer of evidence. Compare Padgett, 300 N.W.2d at 146, with

Hariri, 465 N.W.2d at 548–49. On the question of whether any verbal

statements by D.A.J. to his father are hearsay, Dessinger’s counsel posed

no contemporaneous objection. Therefore, the evidentiary objection has

not been preserved.

      D. Admissibility of Officer Samuelson’s Testimony Regarding

D.A.J.’s Hearsay Statements as an Explanation of Police Officer

Conduct. The rule prohibiting hearsay evidence only forbids an out-of-

court statement used “to prove the truth of the matter asserted in the

statement.” Iowa R. Evid. 5.801(c). So, when the out-of-court statement

is used to prove something other than the truth of the matter asserted,

such as responsive conduct, the statement may be admissible as
nonhearsay.      See State v. Mitchell, 450 N.W.2d 828, 832 (Iowa 1990).

However, “the court must determine whether the statement is truly

relevant to the purpose for which it is being offered, or whether the

statement is merely an attempt to put before the fact finder inadmissible

evidence.” Id.

      Several times we have rejected the use of out-of-court statements

because they “explained responsive conduct of law enforcement officers.”

State v. Plain, 898 N.W.2d 801, 812 (Iowa 2017) (providing the example of

State v. Tompkins where the officer’s testimony was inadmissible because
                                     20

the officer’s account “went beyond the mere fact that a conversation

occurred and instead actually stated what the witness said. . . . [and] did

not merely explain the investigation” and instead directly challenged the

defense’s argument. (quoting State v. Tompkins, 859 N.W.2d 631, 636, 643

(Iowa 2015))). We have also expressed concern that when an “investigating

officer specifically repeats a victim’s complaint of a particular crime, it is

likely that the testimony will be construed by the jury as evidence of the

facts asserted.” State v. Elliott, 806 N.W.2d 660, 667 (Iowa 2011) (quoting

State v. Mount, 422 N.W.2d 497, 502 (Iowa 1988), overruled on other

grounds by State v. Royer, 436 N.W.2d 637, 639–40 (Iowa 1989)). We have

further explained that:

      [T]he arresting or investigating officer will often explain his
      going to the scene of the crime or his interview . . . by stating
      that he did so “upon information received” and this of course
      will not be objectionable . . . but if he becomes more specific
      by repeating definite complaints of a particular crime by the
      accused, this is so likely to be misused by the jury as evidence
      of the fact asserted that it should be excluded as hearsay.

State v. Doughty, 359 N.W.2d 439, 442 (Iowa 1984) (quoting McCormick’s

Handbook of the Law of Evidence § 248, at 587 (Edward W. Cleary ed., 2d

ed. 1972)).
      In this case, Officer Samuelson testified that on the day of the

alleged event, D.A.J.’s parents came to the police station and “reported

that their child was at Tracey’s Tots, goes there for daycare, and the child

had been picked up and then put down. So basically a form of abuse that

occurred from one of the workers at Tracey’s Tots.” Officer Samuelson

said that this report prompted him to conduct an investigation in which
he interviewed Gully, Dessinger, and Jewett.

      In fact, Officer Samuelson had no personal knowledge of the events

at Tracey’s Tots. He had nothing to contribute to fact-finding. He was
                                    21

simply a vehicle for the delivery of hearsay information.            Officer

Samuelson’s testimony was therefore inadmissible.

      Nonetheless, it is not clear from the record whether Dessinger’s

counsel had a strategic purpose for permitting the Samuelson testimony.

First, it gave Dessinger an opportunity to conduct cross-examination on

what the officer was told or observed, thereby giving Dessinger the

opportunity to attempt to develop inconsistencies or other helpful

testimony.   Dessinger’s counsel elicited from Officer Samuelson the

suggestion that Jewett’s statement to him was limited and that he did not

agree with witnesses who testified that they heard D.A.J. screaming and

yelling. Counsel may have concluded that any direct harm from Officer

Samuelson’s testimony at trial was minimal as the jury would have

concluded even without his testimony that the police must have had a

belief that the abuse occurred or the charges in the case would not have

been filed. Counsel may have concluded that the potential benefits of

cross-examination outweighed the harm of Officer Samuelson’s direct

testimony. In terms of damage from his direct testimony, in this regard, it

is noteworthy that Officer Samuelson was not an expert witness vouching

for the veracity of a witness but was simply a police officer engaging in an
investigation.

      Finally, as the State points out, Dessinger’s counsel wished to use

the fact that the Iowa Department of Human Services (DHS) had

determined that the complaint was unfounded.        If counsel objected to

Officer Samuelson’s testimony, it is conceivable he might have believed he

would jeopardize his position on the admissibility of the favorable DHS

action.

      As a result, we are not prepared to say at this stage that counsel

was ineffective. We of course take no view on the merits of such a claim
                                     22

without a fully developed record. If the issue is to be resolved it must be

in a proceeding for postconviction relief. See State v. Clay, 824 N.W.2d

488, 500–01 (Iowa 2012).

      IV. Confrontation Clause Issue.

      Dessinger argues that her Confrontation Clause rights were violated

because testimonial statements made by D.A.J. were admitted into

evidence through the testimony of Jewett and Gully, and Dessinger was

not given the opportunity to cross-examine D.A.J. regarding the

statements. Dessinger mentioned the issue in her motion in limine and

her challenge to D.A.J.’s competency.       Before trial, the district court

determined that statements recited by witnesses without first-hand

knowledge would not be permitted unless a hearsay exception applied.

The district court did not explicitly rule on the Confrontation Clause issue,

and the issue was never objected to at trial.

      “Ordinarily, error claimed in a court’s ruling on a motion in limine

is waived unless a timely objection is made when the evidence is offered at

trial.” State v. Tangie, 616 N.W.2d 564, 568 (Iowa 2000) (en banc). But,

when the

      motion in limine is resolved in such a way it is beyond
      question whether or not the challenged evidence will be
      admitted during trial, there is no reason to voice objection at
      such time during trial. In such a situation, the decision on the
      motion has the effect of a ruling.

State v. Miller, 229 N.W.2d 762, 768 (Iowa 1975). Because the district

court did not explicitly rule on the Confrontation Clause issue in response

to Dessinger’s motion in limine and there was no Confrontation Clause

objection when the evidence was presented at trial, the issue was not

raised during the trial, and the district court never made a ruling on the

issue. We therefore find that the issue was not preserved.
                                     23

      V. Ineffective Assistance.

      Dessinger argues ineffective assistance of counsel in three ways:

first, counsel failed to raise hearsay objections regarding D.A.J.’s verbal

statements; second, counsel failed to raise Confrontation Clause

objections; and third, counsel failed to object to testimony from Officer

Samuelson concerning his opinion on whether the allegation that D.A.J.

had been abused was credible.

      As discussed above, we found the hearsay statements by D.A.J. to

be admissible under the excited utterance exception, therefore, counsel

was not required to object to the admissible hearsay statements. We find

counsel’s failure to object to the hearsay statements was not ineffective

assistance of counsel.

      On the Confrontation Clause issue, counsel failed to object to any

potential Confrontation Clause issue during trial. However, on the record,

we do not have enough information about why counsel decided against

objecting to the issue. When the record is not fully developed and the

claim involves matters of trial strategy or tactics, we typically, “prefer to

reserve [those] questions for postconviction proceedings.” State v. Tate,

710 N.W.2d 237, 240 (Iowa 2006); see also Clay, 824 N.W.2d at 500–01
(“Until the record is developed as to trial counsel’s state of mind, we cannot

say whether trial counsel’s failure to object implicated trial tactics or

strategy.”); State v. Rubino, 602 N.W.2d 558, 563 (Iowa 1999). Here, the

question is whether the statements of a four-year-old child should be

considered testimonial.    See In re J.C., 877 N.W.2d 447, 452–58 (Iowa

2016).   Further, although Dessinger lodged a pretrial objection to the

competency of D.A.J. to testify, counsel may have been sufficiently

satisfied with the developing trial record that the Confrontation Clause

issue was not pursued.        We, therefore, believe that the ineffective-
                                       24

assistance-of-counsel claim on the Confrontation Clause issue would be

best suited for postconviction-relief proceedings where the record can be

more fully developed, and counsel may defend against the claim.

      On the issue of counsel’s failure to object to opinion testimony given

by Officer Samuelson, because we do not know from the record why trial

counsel decided not to object, the record must be more fully developed

before deciding the issue.      Therefore, we also preserve this issue for

postconviction-relief proceedings.

      VI. Reasonable Ability to Pay.

      Dessinger’s     hearing    before     the   sentencing   court    was    on

November 19, 2018.        On the same day, the district court entered

Dessinger’s sentencing order.        The sentencing order stated that the

“[d]efendant shall pay . . . court-appointed attorney fees of $0.00; and . . .

the court costs of this action.” The general combined docket listed court

costs of $323. Dessinger filed her notice of appeal on December 10, 2018.

      When imposing restitution for items such as court costs, district

courts are bound by the reasonable-ability-to-pay determination required

by Iowa Code section 910.2A (2021). In the time since Dessinger’s appeal,

the legislature enacted Senate File 457 (S.F. 457) which changed the
criminal restitution framework. See 2020 Iowa Acts ch. 1074, §§ 65–83.

S.F. 457 made a number of changes to the scheme for a defendant’s ability

to pay category “B” restitution, which includes court costs.             Id. § 72

(codified at Iowa Code § 910.2A (2021)). While the S.F. 457 provisions

concerning restitution took effect on June 25, 2020, the legislature also

addressed any pending reasonable-ability-to-pay cases under the previous

Albright framework by enacting Iowa Code section 910.2B. 2020 Iowa Acts

ch. 1074, §§ 73, 83 (codified at Iowa Code § 910.2B (2021)). S.F. 457 states

that if a restitution order is “entered by a district court prior to the effective
                                        25

date of this Act, [it] shall be converted to [a] permanent restitution order.”

Id. § 73 (codified at Iowa Code § 910.2B(1) (2021)).        The amendment

specifically included “restitution order[s] that do[] not contain a

determination of the defendant’s reasonable ability to pay the restitution

ordered.” Id. (codified at Iowa Code § 910.2B(1)(c) (2021)).

      Under the new statutory scheme, a defendant who believes he is

unable to pay category “B” restitution must request that the district court

conduct a reasonable-ability-to-pay analysis. Iowa Code § 910.2A(2). The

defendant must request the hearing at sentencing or within thirty days of

the district court entering the permanent restitution order or is subject to

the full payment of category “B” restitution. Id. § 910.2A(3)(a). Failure to

timely request the hearing waives all future reasonable-ability-to-pay

claims unless they come through a petition to the district court under

section 910.7. Id. § 910.2A(3)(b).

      In State v. Hawk, we considered a challenge to the defendant’s

reasonable ability to pay under the new statutory framework. 952 N.W.2d

314, 318–19 (Iowa 2020).       There we determined that a district court

reasonable-ability-to-pay determination was appropriate when it ordered

the defendant to pay a specific amount of court costs and capped the
defendant’s obligation to pay attorney fees at $250. Id. Here, the district

court found that Dessinger had no reasonable ability to pay attorney fees

and assessed $0 in attorney fees.        However, the district court did not

conduct a reasonable-ability-to-pay determination on the court costs or

correctional fees. Unlike Hawk, the district court did not assess specific

amounts of court costs or correctional fees but still ordered Dessinger to

pay “the court costs of this action.”

      The State argues that because the fees have not yet been assessed,

Dessinger’s argument is premature. However, Iowa Code section 910.2B
                                     26

converts all temporary restitution orders without a reasonable-ability-to-

pay determination which were entered prior to June 25, 2020, into

permanent restitution orders. Dessinger’s restitution order was entered

on November 19, 2018. Since the order was entered prior to June 25,

2020, the order is converted into a permanent order under section 910.2B.

Dessinger’s reasonable-ability-to-pay challenge is ripe under S.F. 457.

      Applying the new framework, Dessinger must first exhaust remedies

before the district court before launching an appeal of a restitution order.

Dessinger, however, did not have an opportunity to seek relief before the

district court since the statute was not in effect at the time of the entry of

the restitution order in this case. Under the circumstances, we think the

proper resolution of Dessinger’s appeal of the restitution order is to

remand the case to the district court with instructions to allow Dessinger

to follow the procedures required by section 910.2A and then hold a

hearing under Iowa Code section 910.7 on the remaining restitution issues

in this case.

      VII. Conclusion.

      For the foregoing reasons, we affirm the decision of the court of the

appeals on the hearsay issue to the extent that the admission of the
hearsay evidence was not prejudicial to Dessinger, and we affirm the court

of appeals decision in regard to the Confrontation Clause issue not being

preserved on appeal.     We vacate the decision of the court of appeals

preserving the ineffective-assistance-of-counsel claim regarding the

hearsay issues, but affirm the decision as to the preservation of the

ineffective-assistance-of-counsel claims for postconviction relief related to

the Confrontation Clause and opinion testimony of Officer Samuelson.

Finally, we affirm the decision of the court of appeals regarding the

restitution issues and remand the case to the district court to provide
                                    27

Dessinger the opportunity to obtain a determination of her ability to pay

restitution consistent with this opinion.
      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND
VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED,
SENTENCING ORDER AFFIRMED IN PART AND REVERSED IN PART,
AND CASE REMANDED FOR RESENTENCING.